Order entered October 31, 2012




                                            In The
                                   Court of Zippealo
                          fiftb Ototritt of 1Iexa5 at Maftafi
                                     No. 05-12-00365-CV

                        LEW ANDERTON AND ANDERTON
                    DEVELOPMENT PARTNERSHIP, LP, Appellants

                                               V.

     WILLIAM R. CAWLEY, INDIVIDUALLY AND AS TRUSTEE OF THE BILL
                CAWLEY 1997 REVOCABLE TRUST, Appellees

                          On Appeal from the 192nd District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 08-05426-K

                                           ORDER

       The Court has before it appellees' October 24, 2012 second motion for extension of time.

The Court GRANTS the motion and ORDERS appellees to file their brief by November 26,

2012. No further extensions will be granted absent a showing of exceptional circumstances.



                                                     MOLLY F NCIS
                                                     JUSTICE